963 F.2d 383
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
UNITED STATES of America, Plaintiff-Appellee,v.Alvaro GUTIERREZ, Defendant-Appellant.
No. 91-4077.
United States Court of Appeals, Tenth Circuit.
May 15, 1992.

Before JOHN P. MOORE, ENGEL* and KELLY, Circuit Judges.
ORDER AND JUDGMENT**
JOHN P. MOORE, Circuit Judge.


1
Upon the concession of the Government that the evidence in this case is insufficient to support the conviction, the judgment of the district court is REVERSED, the conviction of the defendant is VACATED, and the defendant shall be forthwith released from custody.   The mandate shall issue immediately.



*
 Honorable Albert J. Engel, Circuit Judge for the United States Court of Appeals for the Sixth Circuit, sitting by designation


**
 This order and judgment has no precedential value and shall not be cited, or used by any court within the Tenth Circuit, except for purposes of establishing the doctrines of the law of the case, res judicata, or collateral estoppel.   10th Cir.R. 36.3